In a proceeding pursuant to article 78 of the Civil Practice Act, petitioner seeks to have annulled a determination of respondent State Liquor Authority, which cancelled his restaurant liquor license on the ground that he had ceased to conduct a bona fide restaurant at the licensed premises, and to compel the Authority to grant his application for a renewal of license. Determination annulled, without costs, and matter of the application for renewal of the license remitted to the respondent for reconsideration. The record contains no substantial evidence that the petitioner was not keeping and using regularly a bona fide restaurant in compliance with law. However, whether a renewal of the license should issue at this time is a matter calling for the lawful exercise of respondent’s discretion after consideration of all the factors which could properly be considered in issuing a new license and also the prior conduct of the premises. Adel, Acting P. J., MaeCrate, Schmidt and Beldoek, JJ., concur; Wenzel, J., concurs in result.